 1 Seth D. Mansergh, SBN 274892
   smansergh@slenvironment.com
 2 Kenneth A. Sansone, SBN 319982                                         -6
   ksansone@slenvironment.com
 3 SL ENVIRONMENTAL LAW GROUP
   201 Filbert St, Suite 401
 4 San Francisco, CA 94133
   Telephone: (415) 348-8300
 5 Facsimile: (415) 348-8333
 6
 7 Attorneys for Plaintiff GOLDEN STATE WATER COMPANY
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12 GOLDEN STATE WATER                           Case No. 2:18-CV-08199 MWF (SP)
   COMPANY,
13                                              25'(5 21 STIPULATION OF
           Plaintiff,                           DISMISSAL WITH PREJUDICE
14
                                                The Hon. Michael W. Fitzgerald
15        vs.
16 THE DOW CHEMICAL COMPANY;
   DOW AGROSCIENCES LLC; SHELL
17 OIL COMPANY, also doing business
   as SHELL CHEMICAL COMPANY;
18 J.R. SIMPLOT COMPANY; FMC
   CORPORATION; CROP
19 PRODUCTION SERVICES, INC.; and
   DOES 1 through 300, INCLUSIVE,
20
              Defendant.
21
22
23        Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, plaintiff
24 Golden State Water Company (“Golden State”) and defendants The Dow Chemical
25 Company; Dow Agrosciences LLC; Shell Oil Company; and Crop Production
26 Services, Inc., now know as Nutrien Ag Solutions, Inc., hereby jointly stipulate to
27 the dismissal, with prejudice, of Golden State’s claims against them in this matter,
28 with each party to bear its own attorneys’ fees and costs.

                            25'(5 21 STIPULATION OF DISMISSAL WITH PREJUDICE
